January 13, 19%

Ron. Theophllua S. Painter, President
The UnlversXty of Texas
Austin, Texas               oplnlon RO. v-982
                            Re: Issueme of sevenue
                                Egg; under Article
                                     .
De&   Dr. Painter:
         In your recmt letter you &ate thatthe Board of
Regents OS The University of Texas dealres to m&e certain
Imovements to the Union Bulldlng looated on the campw
oi the University, and proposes to finance such lmprove-
ments by thelssuance of revenue bonds under the authority
of Article 2603c, such bonds to'be paid by the levy of a
student building use tee. You ask the opinion of this de-
partment on the following questions:
          "1. May the Bo&d of Regents of The Unl-
      verslty of Texas issue boxls under the povl-
      810~ ;bf~Artlcle'2603c, V.C.S., f6r the purpose
      of flnanclng permanent repairs an&Improvements
      by way of additions to the present Union Bulld-
      lng on the oampus~of The University of Texas?
          "2. If m     answer to the foregoing,quea-
      tlon is In the afflrmatlre, then please advise
      aspto whether or not any fee levled tier the
      prMslons of Article 26030, V.C.S., would have
      to coma-pfthln th& llndtatlons of theYe 8 au-
      thorized to be levied by-+rtlale~2654a,~$.C.S.1
          “3. -Would anyfeslevled forf~purpo~e
      of servicing bonds issued lfiflnanelng lmpove-
      ments for the Texas Union Bulldlng under Article
      2603e; V.C.S., be Untlted in any way by &tlale
      258!9d,V.C.S.?"
         Article 26036 authorizes the Board of Regents of
The UnlvWslty of Texas and the governing boards of the
other educational institutions named therein to construct
or acquire, wlthout cost to the State of Texas, "dormi-
tories, kitchens ami dining halti, hospltala, llbrarlea,
Eon. Theophijus'S.mater          - mge 2 (V-982)


student utivity buildings,gymula, 8thletlo bul
and stsdia, aad mob other bulldlags as rry be needed
                                                  lbls48
the goad of the institutionand ths moral welfare.and
seolal oordoct of the students o? such lnstltutlons,mand
in m-at     of suoh ooastruotloaor loquisition oosts to
issue nbgotiable bonds. Said boards are authorlsed to
fix fees and obarges r0r thwuse 0r a bulldlrrg o0mtru0t-
ed~mlertho sktute,andto      pledge the ssm,slsmgwlth
the net peventze derivedfion such building for the payment
or the bonds. It Is pmidodlatb       ststxtethtthe    fee
to be usesssd   agdast a studeat forthe uao OS the studeat
lstlr itybuildingshall not exoeed $4.00 rm any one semes-
ter or rm uq one 8-r      session..
              The nlldlty or &tlole 2603~ vu upheld by thls
dbmrtmat         in Opinion No. 0-1694 on the bssls of tbs hold-




      dollars oi bo@s hste boen Issued under its teks.
        The oonsfmmtlon or acqulsltlon of a student a&iv-
W&u$illng    18~speol?loall~ewered la Seation 1 0r the
          Rowever,yew inquiry relates, not to the orlgl-
ml a&sltlon,     but to the repslr and lmprovemsnt o? an
            ting buildlag. There tight be sons question as
already ~(Edll
to whetherthe statate warildcwer this except for that~.
     of Seotlea 8 of tti~sktute~wbich readsa
                 I)    In sll ssses where edsting buildlags
        o rst%& esare r ep a ir
                              o red
                                 lnlurged or to whloh
        rdaitiolur    aresoonstruotad. . .I
         It is evideat ttmt the Lsglslatwre intended for
the power-toooimtruof ad 40-o      to inaludo the power
to rep&r, to enlarge, an¶ to oonstrue* additions. It
follows thst your first questionis answerodla the a?-
flrmtl~e .
        The Board of Regents latsnds to pry ths requlre-
mts       of the boadr by the levy o? a building use fee.  You
wish to know whether such fee would hsre to some~wlthla
t$thlllmta;l~~lmposedb;rSoatlon 4-o? Artlolb 265$a (aots
        *I . l , Ch. 66, p . 9 6).   Sootlon 4 reads 88 fol-
lows:
lion.Theopbilus 9. Palate - P-0 3 (V-982)


        ?3eotlonk. mob of the gwernlng boards of
    tlw rarlouslnrtltutfas-of higher edueat1on mm-
    sd in Seotlon 3 o? th.lsArtliileis expesaly au-
    thurlsed, when deems& neoessary by s&id gwernlng
    board, to requlrs and oolMt    a fee or charge
    ?rom all students.registal 'in mid Institution
    to ower the costs of stzldh 3' servloes whloh the
    sald~governgngbuard.,dsem neeass~    c@ helm1   ln
    c~sg.on't~-ebucati~l.~~~l~             o? the ln-
    stltutlons, these servlaes to include swh ser~loes
    as textbook,rentals,~~resmatlonalsctlrltles,health
    aml hospital.servloe,aMAsts and lectsre eourses;
    debating and oratorio81aetlvltles,~stadsntpubli-
    eatlonsj and other approved student activltles;~
    provllt; hovsrbrj that'po~&udemt oh&-l.be re-
    mr        ua~f~~~suchserrioes aor6thauPl?-
                  Dollars ~r~semester or entire sum-
                  All fses'and ohm-gee 'whichkuve
                 en collected. charaed W attesmted
    to be colleckl by the va&ui ~nstltutl&~o?
    higher edutatlon?or any of the Pnr;posesnamd in
    this section under the heading of student services,
    regardless of the~name by which such fee w&s des-
    ignated, all of which fees having been charged,
    collected or attempted tb be collec~tedunder au-
    thority of Article 269-a or Artlole 2654-o of
    the Revlsec~ClvllStatutes of Texas, are hereby
    validated, conilrmsd,awoved and authorizedas
    though they had been authorlsed aEd ;oollectedbx
    speoiflc order of the rsrlous gov,ernlngboards.
     (Rmphaslsaddsd)
         It is our o~niollt~tany-stadsntactiritybaild-
ing use fee must come rithlnthe $15.00 lhitation imposed
by the statute. It Is note&ttmt recreationalactlvltles
aad other apmwsd student~aotiritl~ are.cwersd-~by~the
statute. -.Astudent aotlrity bu%ldlllg(or union bulldlsg)
would clearly, in our opinion, ooms~tmder -%areatlonal ac-
tivltles" and "otherapprwod student actlvltles.m In
speaking of the Union Bulldlr@-of ThaiUnlrerslty~o? Texas,
the Austin Court of               stated the following in the
oase of Ralney v.                    7l3 (Tex. Clv. App.l9'+0):
         "It provldes faollltles for the conduct of
     various extra-curricularaatlrltl6s~of socla~,
     recreational,and educational natures , . e
    Bon. Thoophllus9. Palater - Page 5 (V-982)


             section 4 of Artiolo
                           -~-    269a, having been enaated
    iubsequeat to Artlole 26030, would oontrol I? there 18
    any oon?llot or lnoonslsteneybetween the two srtloles.
    It 18 interesting to note that the Attorney Oeneral hsr
    conslsteatly followed this oonstruatlonrime the enaat-
    ment of Seotion4 OS hrtiolo 265h, and ha8 required eoi-
    dence (in each'lnst&noeof revenue bonds issued under
    Article 26030 a& payable ?rom a bulldlng use fee) tbst
    such fee when added to ths other fees oams within the
    $15.00 lidtatlon.
             It hss,be& UT ed, because of the speoliio-wation
    o? Articles 269a and 2t 540 in the last senteaae OS geetlon
    4, that the ices authorizedby Article 2603~ were not ln-
    tended to be owered. However, we cannot follow that oon-
    structloa. The first sentence of the section is the a?-
    flrmstlve prwlslon, and It 1s olear that it appllos to all
    ices of the types enumerated and tht the $15.00 llsdtatlon
    applies thereto. The seeoad seatwoe effects only the vall-
    datloiiof oertaln feed. It the Legislature had intended fao,
    the llrdtatlon~toapply only to fees oollectsd under the two
    nasmd statutoa, lt would have been a simple smtM.to M
    provide. Bowever,it did not so provlde, for the statute 1s
    couahed in broad terms as to the levy of fees and the &td-
    tation on suoh levy. Then the statute provides that certain
    fees theretofore levied are validated. The two ~wlslons
    are separate in this ~regard.
              Inanswertoyour    swendquestlon,youQreadvlsed
'..' thaWsmy--8tuderrtaetlvltytmlldlnguse fee levied under the
     ltithorltyof Artlole 26030 must cams within-the $15.00 Xfml-
     tatlon imposed by Se&ion 4 of Article 269ia.
             Your thlrd~ question relates to Article 2589l, and
    youwlshtoknowwhetherthls       statute llmlts thebulld%ng
    iisefee authorlsedb Art&ale 26030. Article 258W~was en-
    aated in 1995 (Acts &th Leg., Ch. 78, pa 115). Section 1
    OS the statute reads:
             Y3eotion 1. The B-d    of Regents of The Unl-
         verslty of Texas is hereby authorlsed to levy a
                  ilxed student fee not to exceed One Dol-
                     per student for eaah sewster o?the
         long semsster and not to exceed Fifty Cents (50#)
         per student for each term of the susmer sahool,or
         cllpr
            ?ractlonal part thereof, as my in their dls-
         oretlon be just and necessary,for the sole pur-
         pose of opsratiqg,nalntalalng,ard lmprovlng ths
I   ...-
           &a. Theephllus S. Painta.- Pago.5 (T-9&)


                Texas Union;   povlddd,   however,   tbt’the   awuat
                o fth is
                       fee
                         myb e
                             o ha a l
                                    g ed
                                     tanytlwwlthin
                the limits brelab-efore~flxed in ceder.that suf-
                floleat M     to sappo~t!theBhionsuy beralsed.
                Provided that any student who ls..exemptedidol .
                tW tuitlan fee sball,be exemptsd .f'mmthe~nnion
                fee.*.
                                                : .,,~
                    Skiti& 2 prmidds   that the   iisllt8roks -Uni- :
           terslty shall oolloot skid fees and oredlt the same to an
           leoouiithmwn as the Student Unlm-Fee Aooount. So&lea
           3 relates tu th0 budget..

                    It is our oplnioa that the student lotlvlty bulld-
           lng ussSfee authorizedby, Artlole 26030 for the   JmrtQf
           bondi'sod the unlon.?be~auth~lsed by ArLrtl0Xe~25&d far
           operation, malntenance,~andl~wement~ of~the Union Bulld-
           lng ore separate an&ap~t ?rom;ad lrdepemlent of, eaah
           other. The latter oould be olassed as a aurrent+mpense
           fee to take care of the burrout operation and malntenanee
           costs and day by day lmprowmsnts. The former is a fee to
           pEEt;he requlrewnts ~8 bonds lssued for oapltal'~we:..
                   In ~fact,if ls'recognlsedIn Article 2603e ltsel?
           by thi ?ollowlng language that the fees authorized there-
           under are separate and distinct ?rom other authorlsed fees:
                    "The fees and oharges so fixed for the use
                of any such bullding or buildings shsll not be
                oollected after paymsnt in fill shall wre been
                completed forthebulldlng or btildings for
                which said fees shall be pledged. Thereafter
                the right of said respective Boards to ?lx
                charges and Se68 shall depend on laws Other
                than thls A& as hereby awnded.~
                    This language shoprr~thattheSeeauthmlsedbyArtl-
           cle 2603~ is totally dlstlnot fram the fee oovered by Artlole
           25896.   Ttiebullding use'fee is collected us&r Artlolo 2603~
           for the payment of ths uapltal ~wemmtsti        oas@ot be
           collected after myment has been oompleted. The tuilonbulld-
           lug fee smy be c6llected cash year regardless.o?whether
           there Is indebtednessagainst suoh bulldiag.
                   It is our opinion that, whllo both theee fees mt
           can,‘Mthln the limitationImposed by Seotlon k of Artiole
           2694, they do not otherwlse llmlt eaeh other* Your th3.H
           question Is, therefore, answered in the negative.
&a. ~bsop~lus s. hints    - pago 6 (v-9&)


              .-
        ThkBoard of Rogbats or The Unlverslt of Texas
    ry ls~no bar    u(mder&tic10 2603e for tL PP-0
    of flaanoi~ the ropalr bad lmprwewnt or, bad the
    aolistruotloa0r eddlt10nsto, tlm union Building lo-
    aated on the om,    aad levy aad oollect a student
    letlvlty bullding use fee for the paymsnt of the re-
    qulremmts of such bonds.
        Any such bull&lag use fee would have to some
    within the limltatlons of fees imposed by Section
    4 of Article 26546.
        Suoh bulldlng use fee oollected uader Article
    2603d'woul.d
              not be llndted b    the Union Bullding
    fea authorlsedby Artlole 2531gd.

APPROVED1
    . ~.                            ,Yoursvery truly,
 CWlos D. Wstheiis                     PRICR IMHIEQI
 aeoutive Assistant                  AttorneyGeneral
 Joe R. GreenhIll
 First Assistant

QHB-8